Citation Nr: 1823589	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-26 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the thoracolumbar spine, status post laminectomy at L4-5.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1999 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his July 2014 substantive appeal, the Veteran indicated that he wanted to appear at a Board hearing.  However, his representative withdrew the request in June 2017.  38 C.F.R. § 20.704(e).

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required on his part.


REMAND

Upon review of the record, the Board finds that the Veteran's claim must be remanded.  Although the Board sincerely regrets the additional delay, further development is necessary for a full and fair adjudication of his claim.

VA has a duty to assist claimants in obtaining evidence necessary to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(2).  The duty to assist includes providing a medical examination and/or obtaining a medical opinion when such is necessary to make a decision on a claim.

The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The final sentence of § 4.59 reads "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The examinations of record have not satisfied this requirement.  As such, a new examination is required.

Additionally, at the time of a January 2013 VA examination, the Veteran reported that he suffered from flare-ups relating to the thoracolumbar spine.  The examiner noted the Veteran's complaints, but failed to provide an estimate of the functional loss experienced during flare-ups.  This needs to be addressed when the Veteran is re-examined.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA examination for purposes of assessing the severity of the disability of his thoracolumbar spine.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

As part of the examination, the examiner must include range of motion testing in the following areas (or provide an explanation as to why such testing is inappropriate or cannot be undertaken):

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to factors such as pain on motion, weakened movement, excess fatigability, diminished endurance, and/or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of degrees of additional loss in range of motion due.

If the examination does not take place during a flare-up, the examiner must glean information regarding the severity, frequency, duration of flare-ups, and functional loss attributable thereto, from the veteran, medical records, and all other available sources.

The examiner should also comment on the impact of the Veteran's thoracolumbar spine disability on his ability to perform functions related to physical and sedentary work.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide an explanation as why that is so.  In doing so, the examiner should explain whether the inability to provide a more definitive opinion is the result of the need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


